Title: Thomas Jefferson to Patrick Gibson, 26 April 1817
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Poplar Forest
Apr. 26. 17.
          
          I am this day setting out on my return to Monticello and have drawn on you in favor of mr Robertson for 230.96 D
           in my last letter from that place I mentioned that there were about 80. barrels of flour still to go from Albemarle. it turned out to be 96. of which 45. were sent off before I came away, and mr Thos Eston Randolph (tenant of my mill) promised to send off the remaining 51. without delay, which I trust has been done. from this place 7. hhds of tobo are this day laden on the boats of Dr Cabell, the general carrier of my produce here, which will be in Richmond about this day week, and 3. hhds more will go on the return of the same boats. I would wish this tobo to be sold immediately, as I had before requested as to the flour. this is the more pressing as I have to pay a sum of 2000.D. to messrs Leroy and Bayard of New York as soon after the 7th of May as practicable, and certainly within that month. this is towards the balance of an old account with the bankers of the US. in Amsterdam, left unsettled when I left Europe, & too carelessly neglected from that time. it was settled the last year, & the balance originally something upwards of 2000.D. only had, with twenty odd years interest got up to about 6000.D. I promised to pay it in 3. years by equal instalments, one of which is now becoming due. this money must be paid in preference to all other demands, as no delay will be admitted, and therefore I must pray you as soon as the flour & tobacco is sold, to remit the 2000.D. to messrs Leroy & Bayard. had it not been for this payment, I could have made both ends of the year meet, notwithstanding the disastrous drought, which, by the destruction of our corn crop, absorbed so much of our other produce for that article. but this payment leaves me so destitute that unless the bank will indulge me with a couple of thousand Dollars additional to my existing note, I shall be in a state of distress which will afflict me beyond measure. I will not ask it indefinitely, so as to place it under the denomination of standing or permanent paper; but only to bring it within the reach of the growing crop. in this way I hope it may not be within the restrictions of their rule, and that they may relieve me consistently with that. I should need it in the course of the Month of May, and therefore inclose you a blank note to be used if it can be obtained.
          I shall be glad to learn from you when the remittance is made to mr Vaughan according to a former request, that I may instruct him as to the application of it. I salute you with friendship and respect.
          Th: Jefferson
        